57 F.3d 1080NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Kenneth Ray HOLLEY, Petitioner-Appellant,v.Ronald J. CHAMPION and Attorney General of the State ofOklahoma, Respondent-Appellee.
No. 95-5022.
United States Court of Appeals, Tenth Circuit.
June 19, 1995.

Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.

ORDER AND JUDGMENT1
ANDERSON

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  This cause is therefore ordered submitted without oral argument.


2
Kenneth Ray Holley, proceeding pro se, appeals from the dismissal of his 28 U.S.C. 2254 petition for a writ of habeas corpus.  The district court granted petitioner's motion for a certificate of probable cause.


3
We have carefully reviewed the record in this case, and AFFIRM the dismissal of the petition for substantially the reasons set forth in the district court's order.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470